DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a continuation-in-part (CIP) application of U.S. Application Serial Number 15/250,239, filed  8/29/2016, now U.S. Patent 11007230.  This application claims benefit to U.S. Provisional Application Serial Number 62/211,478, filed 8/28/2015.  Claims 1-18 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of treating a neurodegenerative disease, classified in A61P25/28.
II. Claims 13-15, drawn to a method of increasing therapeutic efficiency of umbilical cord blood cells, classified in A61K35/51.
III. Claims 16-18, drawn to a method of increasing umbilical cord blood cell viability, classified in C12N5/0665.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have a materially different design, mode of operation, function, or effect.  
Specifically, the methods differ with respect to ingredients, method steps, and endpoints.  The endpoint of invention I is treatment of a neurodegenerative disease in a patient in need thereof, whereas the endpoint of invention II is increasing the therapeutic efficiency of umbilical cord blood cells and invention III has an endpoint of increasing umbilical cord blood cell viability.  Because of their distinction between each other and because the search requirements of invention I are not the same as the search requirements for invention II or the search requirements for invention III, restriction for examination purposes is deemed proper.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art in view of their different classification, and/or
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and/or
•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Michele L. Lawson on 3/17/2022 and follow up voicemail on 3/21/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Hence, claims 1-18 are pending; claims 13-18 are withdrawn and claims 1-12 have been examined on the merits. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15250239, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of 15250239 does not disclose the limitations of instant claims 3 and 7-9.
The disclosure of the prior-filed application, Provisional Application No. 62211478, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of 62211478 does not disclose the limitations of instant claims 3-5, 7-9 and 11.
Hence, claims 3 and 7-9 have an effective filing date of the instant application, 10/17/2019, while claims 4-5 and 11 have an effective filing date of the 15250239 application, 8/29/2016 and claims 1-2, 6, 10 and 12 have an effective filing date of the provisional application 62211478, 8/28/2015.

Information Disclosure Statement
The information disclosure statement submitted on 1/15/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated” in claim 9 is a relative term which renders the claim indefinite. The term “elevated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wyss-Coray et al., US 2015/0157664 (cite A, attached PTO-892; herein “Wyss-Coray”).
Wyss-Coray teaches treating a subject for aging associated conditions by administration of young plasma (Abst.) wherein the aging associated condition can be amyotrophic lateral sclerosis (ALS) ([0040], [0046], [0063], [0088-90]) and the young plasma can be human umbilical cord blood (hUCB) plasma ([0045], [0157]) wherein the plasma is obtained from human umbilical cord ([0045], [0159]) anticipating claims 1 and 10.  
The human umbilical cord blood plasma is administered to an individual suffering from an age-related condition [0043], i.e. not the fetus who would be autologous to the umbilical cord blood; thus, the umbilical cord blood plasma is non-autologous to the patient anticipating claim 8.
Wyss-Coray teaches that the young plasma compositions can be administered regularly, such as weekly for 8 weeks [0059], i.e. wherein multiple administrations of the umbilical cord blood plasma are delivered to the patient within a given time period, anticipating claim 7.
comprise any product derived from blood comprising plasma including whole blood [0043]; thus, the young plasma compositions comprising human umbilical cord blood plasma can comprise umbilical cord blood cells including CD34+ mononuclear cells, which would be therapeutically effective, anticipating claims 2, 6 and 11-12.
The young plasma compositions comprising human umbilical cord blood plasma and umbilical cord blood cells from the same human umbilical cord blood would necessarily be autologous to each other anticipating claim 3.
The claimed methods do not comprise any step to increase the expression of IL-8 and VEGF; hence, the umbilical cord blood plasma taught by Wyss-Coray would inherently contain elevated levels of IL-8 and VEGF anticipating claim 9.
Wyss-Coray teaches administration of 10-20 ml of the young plasma per kg weight of the patient [0054] anticipating claim 5.  

Claims 1-4, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenblock, US 2008/0292597 (cite B, attached PTO-892; herein “Steenblock”).
Steenblock teaches methods of treating neurological disease by administering a therapeutic composition comprising human umbilical cord stem cells (Abst.) which can include human umbilical cord blood plasma [0008], which is necessarily obtained from the human umbilical cord blood, and wherein the human umbilical cord stem cells are stem cells from human umbilical cord blood [0015], can comprise mesenchymal stem cells [0008], i.e. a type of mononuclear cell, and/or CD34+ cells [0016], also a type of 
Regarding claim 3, hUCB plasma and hUCB cells from the same source are necessarily autologous,
Regarding claim 9, the claimed methods do not comprise any step to increase the expression of IL-8 and VEGF; hence, the umbilical cord blood plasma taught by Steenblock would inherently contain elevated levels of IL-8 and VEGF anticipating claim 9.
Steenblock teaches that the composition administered to treat the neurological disease comprises at least 1 x 106 stem cells which can be umbilical cord blood stem cells [0009] anticipating claim 4.

Claims 1-4, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al., US 2010/0150882 (cite C, attached PTO-892; herein “Tan”).
Tan teaches administering a therapeutically effective amount of human umbilical cord blood cells (hUCBC) effective to achieve a response including improvement or elimination of symptoms associated with neurodegenerative disorders such as ALS ([0040], [0007], Abst.) wherein the administration of the umbilical cord blood cells can be through administration of whole umbilical cord blood [0042] which would comprise umbilical cord blood plasma and umbilical cord blood cells including mononuclear and CD34+ cells, anticipating claims 1-3, 6 and 9-12.  

Regarding claim 9, the claimed methods do not comprise any step to increase the expression of IL-8 and VEGF; hence, the umbilical cord blood plasma taught by Steenblock would inherently contain elevated levels of IL-8 and VEGF anticipating claim 9.
Tan teaches the administration of 1 x 106 cells [0047], anticipating claim 4.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651